DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              L.S., the father,
                                 Appellant,

                                     v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
                            Appellee.

                              No. 4D17-3631

                              [March 2, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kirk C. Volker, Judge; L.T. Case No. 50-2016-DP-000444-
XXXX-MB.

  Andrew A. Holness of Law Offices of Andrew A. Holness, for appellant.

  Meredith K. Hall of Children’s Legal Services, Bradenton, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                          *          *            *

  Not final until disposition of timely filed motion for rehearing.